Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 11 and 15 are canceled.
Claims 1-10, 12-14 and 16-20 are allowed (renumbered as claims 1-18).
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8 and 14 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 11-12) filed on 03/25/2021. 
	Regarding claim 1, In addition to Applicant’s amendments and remarks filed on 03/25/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “providing the first identifier from the first computer device and the second identifier from the second computer device, wherein the first and second identifiers correspond with each other to provide a computer-coordinated verification;
	receiving a first request at the first computer device to modify the second identifier from the second computer device of the transaction;
	communicating the first request to the second computer device; and modifying the second identifier, wherein the second modified identifier is provided from the second computer device, and wherein the second modified identifier is (i) readily distinguishable from the second identifier of the transaction, and (ii) is configured to be readily humanly perceived by the user of the first computer device.”, in conjunction with other claim elements as recited in claim 1, over any of the 
	Regarding claim 8, In addition to Applicant’s amendments and remarks filed on 03/25/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “receiving a second request at the first computer device of the first transaction to provide a first modified identifier at the identifier device:
	communicating the second request to the second computer device of the first transaction; and
	modifying the first identifier of the transaction, wherein the first modified identifier is provided at the identifier device, wherein the first modified identifier (i) is humanly perceptible, (ii) corresponds with the received second request to provide multiple device, computer coordinated verification, and (iii) is distinguishable from the first identifier of the transaction., in conjunction with other claim elements as recited in claim 8, over any of the prior art of record, alone or in combination.
	Regarding claim 14, In addition to Applicant’s amendments and remarks filed on 03/25/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “receiving a second request at the first computer device of the first transaction to provide a first modified identifier at the identifier device;
	communicating the second request to the second computer device of the first transaction; and
	modifying the first identifier of the transaction., wherein the first modified identifier is provided at the identifier device, wherein the first modified identifier (i) is humanly perceptible, (ii) corresponds with the received second request to provide multiple device, computer coordinated verification, and (iii) is distinguishable from the first identifier of the transaction.”, in conjunction 
Therefore, claims 1-10, 12-14 and 16-20 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645